W124 4

bes

Case: 1:20-mc-00099-SO Doc #: 2 Filed: 10/21/20 1 of 2. PagelD #: 81

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

OJ COMMERCE LLC, Miscellaneous Action Oc

Case No. AO one OO a
Plaintiff, ots ie aay

in the US District Court Southern District of Florida
-Vs-

BEAZLEY USA SERVICES, INC.

Defendant
/

MOTION FOR AARON W. DAVIS TO APPEAR PRO HAC VICE
FOR PLAINTIFF OJ COMMERCE, LLC

Plaintiff OJ COMMERCE, LLC moves this Honorable Court to grant leave for attorney
Aaron W. Davis to appear pro hac vice, pursuant to Local Rule 83.5(h), and states the following:

1. Aaron W, Davis’s contact information is as follows:

204 W. 7th St., PMB 222
Northfield, MN 55057

Phone: 763-957-2397
Fax: N/A

Email: davis@valhallalegal.com
2, Aaron W, Davis has been admitted in good standing to practice in the Supreme
Court of Minnesota continuously since August 2, 2002, Minnesota Bar No. 318,255.
3. Aaron W. Davis has never been disbarred or suspended from practice before any
court, department, bureau, or commission of any State or the United States, nor reprimanded by

any court, department, bureau, or commission of any State or the United States.

Page #1 of 2
Case: 1:20-mc-00099-SO Doc #: 2 Filed: 10/21/20 2 of 2. PagelD #: 82

WHEREFORE, Plaintiff OJ COMMERCE, LLC respectfully requests that this Court

grant attorney Aaron W. Davis limited admission to appear in this Court, in this particular
a,

 
 
 

proceeding, on its behalf.

I HEREBY AFF IRM under penafty of perjury that all the information provided herein is

( / CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on October 19, 2020, I mailed a copy of this motion to Craig

 

/s/

 

S. Barnett, attorney for The Noco Company and Mr. Jeffrey Weiner, at 200 East Las Olas

     
 

Boulevard, 21 Floor (Penthouse A), Fort Lauderdale, F 01, via United States Postal

Dated: October 19, 2020

 

4W. 7th St., PMB 222
Northfield, MN 55057
Phone: (763) 957-2397

davis@valhallalegal.com

ATTORNEY FOR PLAINTIFF
OJ COMMERCE, LLC

Page # 2 of 2
